Fourth Court of Appeals
                                San Antonio, Texas
                                       July 18, 2018

                                    No. 04-18-00351-CV

                        IN THE INTEREST OF R.G.M.R., a Child

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01101
                    Honorable Richard Garcia, Associate Judge Presiding

                                          ORDER

       This appeal is DISMISSED. Because appellant is indigent, no costs of this appeal are
assessed.

       It is so ORDERED on July 18, 2018.

                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court